Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed October 4, 2022 has been received, Claims 15-17 and 20-23 are currently pending.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 15 recites “wherein the walking causes the fluid in the top layer to spread to a bottom layer; wherein the fluid pass through the bottom layer via a second plurality of holes to contact the middle layer”. After a full review of Applicant’s disclosure, there appears to be no support for the fluid spreading from the top layer to the bottom layer during walking, nor does it provide support for the fluid then passing through the bottom layer to contact the middle layer. For all of these reasons, the specification fails to provide proper antecedent basis for the claimed subject matter.  

Claim Objections
2.	Claim 15 is objected to because of the following informalities: Claim 15 recites “wherein the fluid pass through the bottom layer”, which appears to be a grammar error and should read “wherein the fluid passes through the bottom layer”. Appropriate correction is required.

3.	Claim 23 is objected to because of the following informalities:  Claim 23 recites “hydroxypropyl methyl-“ which appears to be an error and should read “hydroxypropyl methyl-cellulose”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fluid being applied to the bottom layer, does not reasonably provide enablement for “wherein the walking causes the fluid in the top layer to spread to a bottom layer”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Applicant’s instant Specification clearly details in para.36 that fluid is applied to the bottom layer by hand, and not by spreading from the top layer down by walking.

5.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “wherein the walking causes the fluid in the top layer to spread to a bottom layer; wherein the fluid pass through the bottom layer via a second plurality of holes to contact the middle layer”. After a full review of Applicant’s disclosure, there appears to be no support for the fluid spreading from the top layer to the bottom layer during walking, nor does it provide support for the fluid then passing through the bottom layer to contact the middle layer. For all of these reasons, the claimed limitations are regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 15-17 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the walking causes the fluid in the top layer to spread to a bottom layer; wherein the fluid pass through the bottom layer via a second plurality of holes to contact the middle layer”. The claim limitations are indefinite as they contradict one another. Does the fluid contact the bottom layer by coming through the middle layer or by being applied to the holes of the bottom layer? Claim 15 is rejected as best understood by examiner.
Claim 21 recites “the ambient moisture passes through at least one of a top layer and bottom layer of the sole insert via a first and second plurality of holes, respectively”. The claim limitation is indefinite as the claim states “at least one” of the layers, but then claims the moisture passes via a first and second plurality of holes, which are in different layers. It is unclear if Applicant is meaning to positively claim both the top and bottom layers or just “at least one” of the layers. Claim 21 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 15-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ersfeld (US 6,280,815).
Regarding Claim 15, Ersfeld discloses a method for activating a customizable sole insert, the method comprising: selecting a sole insert (60) from a selection of inserts (Fig.5b); wherein the selection of inserts are based on various shoe sizes, widths, arch heights and categories of use (Col.3, lines 41-53); applying a fluid to a first plurality of holes in a top layer (62)(as seen in Fig.5a; Col.9, lines 45-62 & Col.4, lines 34-40 & Col.6, lines 52-53; i.e. the pervious layer 62 has holes which allow water to pass through); wherein the fluid passes through the top layer via the first plurality of holes to contact a middle layer (64; Col.7, lines 52-54); inserting the sole insert into a shoe (Col.11, line 40); placing a foot of a user into the shoe applying a downwards force on the sole insert for a first period of time (Col.11, lines 41-44); wherein the downwards force causes the fluid in the top layer to spread to a bottom layer (66; Col.4 lines 34-40 & Col.6, lines 52-53); wherein the fluid pass through the bottom layer via a second plurality of holes to contact the middle layer (Col.4, lines 34-40 & Col.6, lines 52-53; i.e. the pervious layer 66 has holes which allow water to pass through); wherein the fluid reacts with the middle layer from both the top layer and the bottom layer during the downwards force (Col.7, lines 52-54); wherein the downwards force molds the middle layer (Col.11, lines 51-52); removing the foot of the user from the shoe and leaving the sole insert in the shoe for a second period of time (Col.11, lines 41-47). Ersfeld does not specifically disclose the applied downwards force being done by walking. 
However, it would have been obvious to one having ordinary skill in the art before the invention was made to have to have applied the downwards force of Ersfeld by walking, in order to provide an insert that is specifically molded to a user’s foot while applying their individual pressure points during activity. Additionally, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Further, Applicant provides no criticality for a user walking to apply the downwards force over the user simply pressing downward to apply the force, as evidenced by para.36 of Applicant’s instant Specification.

Regarding Claim 16, Ersfeld discloses a method for activating the customizable sole insert of claim 15, wherein the fluid is water (Col.4, lines 34-40 & Col.6, lines 52-53). Ersfeld does not disclose wherein the fluid is applied by a sponge, a paper towel, or a cloth. However, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the application of water of Ersfeld for applying the water with a sponge, a paper towel, or a cloth, as a simple substitution of one well known type of application of water for another, in order to yield the predictable result of saturating the insert so that the water-curable resin can be set and cured to a user’s foot shape.

Regarding Claim 17, Ersfeld further discloses a method for activating the customizable sole insert of claim 16, wherein the first period of time is at least 5 minutes (Col.11, line 45); wherein the second period of time is at least 10 minutes (Col.11, lines 46-47).

Regarding Claim 21, Ersfeld discloses a method for activating a customizable sole insert with a foot, the method comprising: selecting a sole insert (60) from a selection of inserts (Fig.5b); wherein the selection of inserts is based on various shoe sizes, widths, arch heights and categories of use (Col.3, lines 41-53); inserting the sole insert into a shoe (Col.11, line 40); placing a foot of a user into the shoe walking on the sole insert for a first period of time (Col.11, lines 41-47); wherein ambient moisture is produced by the foot when the user walks on the sole insert in the shoe for the first period of time (Col.11, lines 46-47; i.e. it is well known that a person’s foot produces ambient moisture when placed in a shoes and the person is walking); wherein the ambient moisture passes through at least one of a top layer (62) and bottom layer (66) of the sole insert via a first and second plurality of holes (Col.4, lines 34-40 & Col.6, lines 52-53; i.e. the pervious layers 62 and 66 have holes which allow water to pass through), respectively, to contact a middle layer (64); wherein the ambient moisture activates the middle layer (Col.11, lines 51-52); wherein an applied downwards force molds the middle layer (Col.11, lines 41-44); removing the foot of the user from the shoe and leaving the sole insert in the shoe for a second period of time (Col.11, lines 41-47; it is noted that user’s typically leave inserts inside of shoes indefinitely, until they become worn out and need replacing). Ersfeld does not specifically disclose an applied downwards force being done by walking.
However, it would have been obvious to one having ordinary skill in the art before the invention was made to have to have applied the downwards force of Ersfeld by walking, in order to provide an insert that is specifically molded to a user’s foot while applying their individual pressure points during activity. Additionally, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Further, Applicant provides no criticality for a user walking to apply the downwards force over the user simply pressing downward to apply the force, as evidenced by para.36 of Applicant’s instant Specification.

Regarding Claim 22, Ersfeld discloses a method for activation the customizable sole insert of claim 21, wherein the first period of time is at least 30 minutes (Col.11, lines 46-47; i.e. several hours). Ersfeld does not disclose wherein the second period of time is 4 hours. However, it is noted that user’s typically leave inserts inside of shoes indefinitely, until they become worn out and need replacing; with this in mind, the insert of Ersfeld would be left inside the shoe for at least 4 hours. Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have left the insole of Ersfeld inside the shoe for 4 hours, since it is well known that inserts usually remain inside shoes so that they are available to support the user’s foot and do not become misplaced or inadvertently forgotten, which would cause undue stress and discomfort to a user’s foot.

8.	Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ersfeld (US 6,280,815) in view of Grim (US 6,007,505).
Regarding Claims 20 and 23, Ersfeld discloses a method for activating the customizable sole insert, wherein the middle layer is made from polyurethane casting material, wherein contact from the fluid causes the polyurethane casting material to harden (Col.4, lines 34-36 & Col.7, lines 52-54). Ersfeld does not disclose the polyurethane casting material including hydroxypropyl methyl-cellulose. However, Grim teaches a  polyurethane casting material including hydroxypropyl methyl-cellulose used to form to a user’s body surface for support (Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the polyurethane casting material of Ersfeld with hydroxypropyl methyl-cellulose, as taught by Grim, in order to provide a supportive polyurethane casting material with a smoother texture that is more comfortable for a user, while also being more durable to withstand the wear-and-tear of repeated use. When in combination, Ersfeld and Grim teach contact from the fluid causes the polyurethane casting material and hydroxypropyl methyl-cellulose to harden.
Further, it is noted that Applicant did not invent, or improve upon, a known type of casting material.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732